Response to Arguments
This Office action is in response to the remarks filed on 7/15/2021. The amendments to the claims were received and have been entered.  Claims 3-4, 12-13 have been canceled. Claims 1-2, 5-11 and 14-19 are currently pending.  The application’s reply overcome the Kim prior art rejection(s).
	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 5-11 and 14-19 are allowed over the prior art of record. 
Current invention teaches “a display device ” including claimed limitations “wherein the connecting portion comprises a first end, and at least one second end connected to the first end and extending in a direction from the first end to the display region; and the binding region comprises a first sub-region, a bending sub-region, and a second sub-region that are connected to each other, the first sub-region is connected to the display region, the bending sub-region is disposed between the first sub-region and the second sub-region; and a driving chip, the first end and the at least one second end are disposed on the second sub-region.” Claimed structure in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 2, 2021